Citation Nr: 0611152	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart attack, 
including as secondary to PTSD.

3.  Entitlement to service connection for stroke, including 
as secondary to PTSD.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 

5.  Evaluation of dermatophytosis, pedis mild, currently 
evaluated as 0 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2002 rating decision of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran and his wife testified at a hearing before a 
Decision Review Officer (DRO) in June 2003.  In his Appeal to 
Board of Veterans' Appeals (VA-9) in September 2003, the 
veteran also requested a hearing before the Board, which he 
withdrew in February 2006.

In his September 2003 substantive appeal, the veteran 
expressed disagreement with the RO's December 2002 denial of 
his claim for an increased rating for dermatophytosis, 
currently evaluated as 0 percent disabling.  Because the 
notice of disagreement was received within one year of the 
rating decision, appellate review is triggered, and the 
veteran should be provided a Statement of the Case ("SOC") 
regarding this issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The issue evaluation of dermatophytosis, pedis mild, 
currently evaluated as 0 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  PTSD was not incurred in, or aggravated by, any incident 
of active military service.

2.  The veteran was notified by letter dated in January 2002 
that a December 2001 RO decision found, in part, that service 
connection for hypertension was not warranted because 
hypertension was not shown to have been incurred in, or 
aggravated by, service.  

3.  As part of the current petition to reopen the claim of 
service connection for hypertension, the veteran has 
submitted evidence which raises a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension, 
last denied in December 2001.   38 U.S.C.A. §§ 5108, 7105 
(West 2001 & Supp. 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2005) .






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate a claim for benefits and further 
allocates the responsibility for obtaining such evidence.  
The VCAA further provides that VA will make reasonable 
efforts to assist a veteran in obtaining the evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  The letter fully provided notice of elements 
(1), (2) and (3).   In addition, by virtue of the rating 
decision on appeal and the July 2003 SOC, the veteran was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  With respect to element (4), he was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the July 
2003 SOC.  A December 2003 letter to the veteran also 
provided notice of elements (1),(2), and (3).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  

In this case, a VCAA letter was provided to the veteran prior 
to the RO's denial of the veteran's claims in December 2002.  
The 38 C.F.R. § 3.159(b) compliant language was provided to 
him after the adjudication of the claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

In the September 2003 VA 9, the veteran asserted that the DRO 
did not give him sufficient time to submit medical evidence 
in support of this PTSD claim and stated that he planned on 
submitting this evidence at his Board hearing.  However, the 
veteran cancelled his request for a hearing, and at the June 
2003 DRO hearing, the DRO granted the veteran 30 days to 
submit such evidence.  While the veteran agreed that 30 days 
would be sufficient time to submit such evidence, no further 
information was forthcoming from the veteran, either during 
the time allotted or up until the present time for appellate 
review.  Moreover, the DRO did not issue the July 2003 SOC 
until the 30 days granted to the veteran to submit additional 
evidence had passed.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records.

In this case, there is no medical evidence to show PTSD.  The 
RO informed the veteran in its September 2002 and December 
2003 letters and July 2003 SOC that this evidence was 
necessary to substantiate his claims.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claims on appeal.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A 
(d).  See also Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with his claim of service 
connection for PTSD.  In the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA for these claims would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran neither submitted, 
nor authorized, VA to obtain any further evidence to support 
his claims, the Board finds that the record is ready for 
appellate review.




Analyses

The veteran requests service connection for PTSD.  He asserts 
he has had PTSD since his separation from the military in 
1957, stemming from the military misdiagnosing his health 
problems while in service at a time when African-Americans 
were given substandard medical treatment both inside and 
outside the service and from his treatment by the military 
since separation from service.  The veteran contends that he 
has submitted new and material evidence to reopen his claim 
for service connection for hypertension.  

In the present decision, the Board denies the claim of 
service connection for PTSD, and finds that the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for hypertension.  The latter claim will 
be remanded for further development of the evidence.   
Because the newly-proffered evidence pertaining to 
hypertension, when presumed credible without regard to other 
evidence of record, also suggests that the veteran may have 
sustained cerebrovascular accident and cardiac arrest, the 
latter claims are inextricably intertwined with that of 
hypertension and will therefore be remanded.  


Service Connection in General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In general, in order to establish service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Service connection may be established on a secondary basis 
where the evidence shows that (1) a current disability 
exists, and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. 
§ 3.310(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Id.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b). 


Service Connection for PTSD

Regarding PTSD, a grant of service connection requires (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f).

The medical evidence of record contains no current diagnosis 
of PTSD for the veteran.  It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability-the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Here, the only evidence in the record that the veteran has 
PTSD is his own unsubstantiated opinion.  However, it is 
well-established that lay persons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because the preponderance of the competent medical evidence 
is against the claim for PTSD on the basis that the veteran 
does not have the disorder in question, the Board need not 
address the remaining two prongs of a claim of service 
connection for PTSD, and the claim will be denied.

Accordingly, the veteran's claim for service connection for 
PTSD will be denied.  

New and Material Evidence - Reopening of the Claim of Service 
Connection for Hypertension:

The veteran contends that new and material evidence has been 
obtained that is sufficient to reopen his claim of service 
connection for hypertension.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In this case, service connection for 
hypertension was denied by the RO in April 1958, and the 
veteran did not appeal.  
In December 2001, the RO reopened the veteran's service 
connection claim for hypertension on receipt of new and 
material evidence, but denied the claim because the veteran 
failed to show that hypertension was incurred in, or 
aggravated by, military service.  The veteran was notified of 
the December 2001 denial of the claim by letter dated in 
January 2002.  The veteran did not appeal the January 2002 
RO's decision by the filing of a notice of disagreement 
within one year of notification of the denial.  Consequently, 
the January 2002 RO's decision regarding service connection 
for hypertension became final, and new and material evidence 
is required to reopen this previously denied claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

New evidence is evidence not previously submitted to agency 
decision makers. Material evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Of record at the time of the RO's January 2002 rating 
decision were the veteran's SMRs and VA outpatient medical 
records from August 2000 to September 2001.

Evidence added to the record since the RO's January 2002 
rating decision includes statements from the veteran and the 
veteran's representative; VA medical records from August 2001 
to August 2002; private medical records from August 1986 to 
July 2002; statements from the veteran's private physician 
dated March 2002 and July 2003; and the transcript of a 
formal hearing conducted at the RO in June 2003.

In his present petition to reopen the claim, the veteran has 
submitted letters from  his treating physician.  In a March 
2002 statement, James M. Abroms, M.D., noted that he had 
treated the veteran for a stroke in 1986; that it was likely 
the veteran had hypertension for "many years" previously; 
that the disorder led to the cerebrovascular accident.  He 
added that there was a "chance that [the veteran] developed 
hypertension in his 20's."  In a July 2003 letter, Dr. 
Abroms added that a  systolic murmur, such as was had by the 
veteran in service, could be a sign of valvular disease, 
which "could well have contributed to" congestive heart 
failure, and that there was a possibility that the veteran's 
heart condition started to deteriorate while he was on active 
military duty.  

The Board finds that the evidence added to the record since 
the RO's January 2002 rating decision is new and material.  
It is "new" because it had not been previously submitted.  
It is also material because, when presumed credible for the 
limited purposes of ascertaining its materiality, it presents 
the first competent medical evidence of record suggesting 
that hypertension could have been incurred in or as a result 
of active military service.  

Thus, because the physician's statements is evidence which 
raises a reasonable possibility of substantiating the claim, 
and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, the claim is REOPENED 
and will be remanded for compliance with the duty to assist.





ORDER

Service connection for PTSD is denied.

New and material evidence having been received, the claim of 
service connection for hypertension is reopened.  To this 
extent, and to this extent only, the claim is granted.  


REMAND

Having reopened the veteran's claim of service connection for 
hypertension does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the veteran 
in the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  

Because the statements of Dr. Abroms suggest that 
hypertension may be related to service, and because competent 
medical evidence is required to ascertain whether such a 
connection may be established, the claim will be remanded for 
a VA examination.

Further, if hypertension is found to be related to the 
veteran's military service, such a finding may have an impact 
upon the veteran's original claims of service connection for 
a "heart attack" and for "strokes" -  as the claims are 
inextricably intertwined - the RO would likely have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited).


The record does not reflect that an SOC has been entered on 
the issue of evaluation of dermatophytosis, pedis mild, 
currently evaluated as 0 percent disabling.  As the veteran 
has entered a Notice of Disagreement, and has not otherwise 
withdrawn this issue in writing, the Board is required to 
remand the claim to the RO for the issuance of an SOC.  
Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for dermatophytosis; 
hypertension, cerebrovascular accidents, 
cardiac arrest or any other cardiac 
disorder that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain whether the veteran's 
hypertension was incurred in, within one 
year of, or otherwise the result of any 
incident of active military service.  If 
so, the medical examiner must also 
express an opinion as to whether the 
veteran sustained cerebrovascular 
accident(s) or cardiac arrest or any 
other cardiac disorder as a result of 
active military service  The veteran's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  

3.  The RO will also provide the veteran 
and his representative with an SOC 
regarding the claim for evaluation of 
dermatophytosis, pedis mild, currently 
evaluated as 0 percent disabling.  The 
SOC should address all aspects of the 
claim, and compliance with VA's duty to 
notify and assist.  The RO should provide 
the veteran the appropriate amount of 
time in which to submit a substantive 
appeal.  If the veteran perfects his 
appeal of the issue, the appeal should be 
returned to the Board, if otherwise in 
order.

As to the claims of service connection 
for hypertension, cardiac arrest and 
cerebrovascular accidents, the RO should 
take such additional development action 
as it deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO shall issue 
the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


